Exhibit 10.26.2
LOAN SERVICING AGREEMENT
Dated as of February 6, 2008
by and between
PIM ASHFORD VENTURE I, LLC
AND
ASHFORD HOSPITALITY SERVICING LLC

 



--------------------------------------------------------------------------------



 



     THIS LOAN SERVICING AGREEMENT (this “Agreement”), dated as of February 6,
2008, is made and entered into by and between PIM Ashford Venture I, LLC, a
Delaware limited liability company (the “Company”), for itself and on behalf of
its Subsidiaries (hereinafter defined), and Ashford Hospitality Servicing LLC, a
Delaware limited liability company (the “Ashford”). It is anticipated by the
parties hereto that Subsidiaries will be added as parties and signatories to
this Agreement as Investments are acquired by the Company.
WITNESSETH:
          WHEREAS, Ashford and Prudential Investment Management, Inc., a
Delaware corporation (“PIM”), are parties to that certain Investment Program
Agreement dated of even date herewith (the “Program Agreement”). Pursuant to the
Program Agreement, Ashford and PIM agreed to establish an exclusive investment
program (the “Program”) whereby PIM will identify one (1) or more investors to
invest in Master Ventures (as defined in the Program Agreement) to make
Investments (as defined in the Program Agreement) through such Master Ventures
and Master Venture subsidiaries (the “Subsidiaries”);
          WHEREAS, Ashford and PRISA III Investments, LLC, a Delaware limited
liability company (the “Investor”), have formed the Company pursuant to that
certain Limited Liability Company Agreement of the Company dated as of
February 6, 2008 (the “Master Venture Agreement”) to invest through one or more
Subsidiaries in Investments. The Investments that are the subject of this
Agreement on the date hereof are listed on Exhibit A hereto, which exhibit shall
be amended from time to time as additional Investments are acquired;
          WHEREAS, the parties hereto desire to enter into this Agreement to
define the relative rights and powers of the Holders (hereinafter defined) and
to provide for the security and administration of the Investments.
          NOW, THEREFORE, in consideration of the premises and the mutual
promises and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the parties hereto mutually agree as follows:
          SECTION 1. DEFINITIONS; CONFLICTS.
          References to a “Section” or the “recitals” are, unless otherwise
specified, to a Section or the recitals of this Agreement. The terms
“include(s)” or “including” shall mean “include(s), without limitation” and
“including, without limitation”, respectively. Whenever used in this Agreement,
the following terms shall have the respective meanings set forth below unless
the context clearly requires otherwise. Initially capitalized terms used and not
otherwise defined herein shall have the meanings respectively ascribed to them
in the Master Venture Agreement.
          “Agreement” shall mean this Agreement, the exhibits and schedules
hereto and all amendments hereof and supplements hereto.

 



--------------------------------------------------------------------------------



 



          “Bankruptcy Code” shall mean the United States Bankruptcy Code, as
amended from time to time, any successor statute or rule promulgated thereto.
          “Borrower”, for an Investment, shall mean, collectively, the borrowers
under such Investment.
          “Borrower Related Party” shall mean any Affiliate of the Borrower. For
avoidance of doubt, any mezzanine lender shall be considered a Borrower Related
Party if any such mezzanine lender becomes an Affiliate of the Borrower through
foreclosure or other conversion of the collateral for a mezzanine loan in
connection with any Property.
          “Borrower Transfer” means a “Transfer,” as defined in the Loan
Documents.
          “Business Day” shall mean any day that is not a Saturday or Sunday,
and that is not a legal holiday in New York, New York, nor a day that banking
institutions or savings associations in any of the foregoing cities are closed
for business.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Company” shall have the meaning set forth in the introductory
paragraph hereof.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
          “Event of Default” shall have the meaning set forth in Section 2(i).
          “Holder” shall mean the Company and each of the Subsidiaries that are
or become signatories hereto.
          “Insolvency Proceeding” shall mean any proceeding under Title 11 of
the United States Code (11 U.S.C. Sec. 101 et seq.) or any other insolvency,
liquidation, reorganization or other similar proceeding concerning the Borrower,
any action for the dissolution of the Borrower, any proceeding (judicial or
otherwise) concerning the application of the assets of the Borrower, for the
benefit of its creditors, the appointment of or any proceeding seeking the
appointment of a trustee, receiver or other similar custodian for all or any
substantial part of the assets of the Borrower or any other action concerning
the adjustment of the debts of the Borrower or the cessation of business by the
Borrower, except following a sale, transfer or other disposition of all or
substantially all of the assets of the Borrower in a transaction permitted under
the Loan Documents; provided, however, that following any such permitted
transaction affecting the title to the Property or the Interests, the Borrower
for purposes of this Agreement shall be defined to mean the successor owners to
the Property or the Interests; provided, further, however, that for the purposes
of this definition, in the event that more than one entity comprises the
Borrower, the term “Borrower” shall refer to any such entity.
          “Interests” shall mean the ownership interests in Borrower pledged to
Lender pursuant to the Loan Documents.

2



--------------------------------------------------------------------------------



 



          “Lender” shall mean the holder of legal title to the Loan Documents.
Initially, the Lender for each Investment and for all purposes under the Loan
Documents and this Agreement shall be the Company or the Subsidiary that holds
such Investment.
          “Loan”, for each Investment, shall mean the loan made or acquired by
Lender and evidenced and secured by the Loan Documents.
          “Loan Documents”, for each Investment, shall mean those documents
evidencing, securing and guarantying the Loan as identified on Schedule 1 to
this Agreement, as updated from time to time.
          “Management Fee” shall have the meaning assigned to such term in
Section 2(i).
          “Person” shall mean any individual, sole proprietorship, corporation,
general partnership, limited partnership, limited liability company or
partnership, joint venture, insurance company, association, joint stock company,
bank, trust, estate, unincorporated organization, any federal, state, county or
municipal government (or any agency or political subdivision thereof), and any
other legal entity.
          “Principal Balance”, for each Loan, shall mean, at any time of
determination, the initial principal balance of the Loan thereof, less any
payments of principal thereon received by the Lender.
          “Principal Prepayment”, for each Loan, shall mean any payment of
principal made by the Borrower on the Loan that is received in advance of its
scheduled payment date, whether made by reason of casualty or condemnation or
otherwise.
          “Property”, for each Investment, shall mean each parcel of real
property that is the subject of, directly or indirectly, or is secured in
connection with, each Investment, whether or not encumbered by a mortgage.
          “Servicer” shall mean initially Ashford or any replacement Servicer
appointed in accordance with the terms of this Agreement.
          “Servicer Default” is defined in Section 5(c).
          “Workout Fee” shall have the meaning assigned to such term in
Section 2(i).
          SECTION 2. ADMINISTRATION OF THE LOAN.
          (a) The Servicer shall service and administer the Loan, as agent for
the Holders, in accordance with the express terms of this Agreement and Accepted
Loan Servicing Practices, taking into account the interests of the Holders with
a view to maximizing the realization for all Holders as a collective whole. The
Holders acknowledge that the Servicer is to comply with this Agreement and the
Loan Documents in servicing the Loan and, notwithstanding anything to the
contrary contained herein, shall act at all times at the direction of

3



--------------------------------------------------------------------------------



 



the Company. Servicer shall not be entitled to any servicing fees or other
compensation for its services hereunder except for the Management Fee and the
Workout Fee, each as described below in Section 2(i).
          (b) The Servicer shall:
     (i) provide to the Holders (1) a summary of the current status of principal
and interest payments on the Loan, (2) copies of the Borrower’s current
financial statements, to the extent in the Servicer’s possession, (3) current
information, if any, as to the value of the Property, to the extent in the
Servicer’s possession, (4) copies of any default or acceleration notices sent to
the Borrower with respect to the Loan and all material correspondence related
thereto, (5) copies of all notices received or given by Servicer pursuant to any
intercreditor agreement related to the Loan, (6) copies of any written report
prepared by any consultant retained by Servicer, and (7) other information with
respect to the Borrower or the Loan, requested by any Holder, to the extent in
the Servicer’s possession.
     (ii) receive all payments of interest, principal and other sums on account
of or with respect to the Loan;
     (iii) in accordance with the provisions of this Agreement, remit to the
Company or to the applicable Subsidiary all interest, principal and other sums
received by or on behalf of Servicer on account of or with respect to the Loan;
     (iv) notwithstanding anything to the contrary in the Loan Documents, notify
each Holder of the amount of each unfunded disbursement, if any, of the Loan
requested by Borrower (which may be greater than the amount actually disbursed)
at least five (5) Business Days prior to the date of disbursement.
          (c) Except as otherwise expressly provided herein and subject to the
terms of the Program Agreement and the Master Venture Agreement, the Servicer
shall have full power and authority to do or perform any act or thing which in
the reasonable judgment of the Servicer is necessary to enable it to discharge
and perform its duties under this Agreement, the Loan Documents (or any other
agreement or agreements entered into in connection therewith), or which in the
reasonable judgment of Servicer is necessary or required to preserve and protect
the liens and security interests created by the Loan Documents and the priority
thereof and the collateral for the Loan and the interest of the Holders, and to
do any and all things which it may deem necessary or desirable in connection
with the servicing and administration of the Loan in accordance with the Loan
Documents and the terms hereof, which Servicer reasonably believes will not
materially and adversely affect the value of the Loan, all in accordance with
Accepted Loan Servicing Practices. Subject to the below provisions of this
Section 2, the Program Agreement and the Master Venture Agreement, the Servicer
shall have authority to act on behalf of the Lender and the Holders with respect
to the Loan, to transact with the Borrower and to grant or withhold consents or
approvals under the Loan Documents, enforce the Loan Documents and otherwise act
on behalf of the Lender and the Holders, all in accordance with Accepted Loan
Servicing Practices. None of the following actions may be undertaken by the
Servicer without the prior written consent of the Company:


4



--------------------------------------------------------------------------------



 



     (i) modify, amend or waive in any respect whatsoever (A) the interest rate,
monthly payment, or other monetary or economic provisions (including with
respect to the date or time upon which any obligations are due) of the Loan,
including to defer interest payments; (B) any provision in the Loan Documents
that restricts Borrower from incurring additional indebtedness; or (C) any other
provisions in the Loan Documents other than non-monetary, non-economic or
administrative amendments or modifications which the Servicer believes in good
faith and in accordance with Accepted Loan Servicing Practices will not in any
material and adverse way affect any Holder’s rights under this Agreement, the
Loan Documents or the value of the Property;
     (ii) waive or reduce the amount of any reserves required to be maintained
by Borrower, except as explicitly permitted by the Loan Agreement;
     (iii) modify the principal amount of the Loan;
     (iv) extend or shorten the maturity date of the Loan or any note, other
than in accordance with the express provisions of the Loan Agreement;
     (v) waive, compromise or settle any material claim against Borrower or any
or other Person liable for payment of the Loan in whole or in part or for the
observance and performance by Borrower of any of the terms, covenants,
provisions and conditions of the Loan Documents, or release Borrower or any
other Person liable for payment of the Loan in whole or in part from any
obligation or liability under the Loan Documents;
     (vi) approve or consent to a Borrower Transfer;
     (vii) encumber, release, or modify, in whole or in part, any collateral or
security interest held under the Loan Documents other than in accordance with
the terms hereof or any of the express provisions of the Loan Agreement;
     (viii) enforce or refrain from enforcing all of the rights, remedies and
privileges afforded or available to the respective Holders under the terms of
the Loan Documents, including, without limitation, accelerating the Loan (unless
such acceleration is automatic under the Loan Documents), foreclosing on any
mortgage or pledge or accepting a deed in lieu of foreclosure;
     (ix) following a foreclosure of the Mortgage or any pledge or acceptance of
a deed in lieu of foreclosure, approve a recommended course of action for the
Property, approve the property manager and selling agent, and approve the sale
price of the Property;
     (x) the approval or adoption of any plan of bankruptcy, reorganization,
restructuring or similar event in an Insolvency Proceeding with respect to the
Borrower or any guarantor;
     (xi) any incurrence of additional debt by the Borrower or any mezzanine
financing by any direct or indirect beneficial owner of the Borrower (to the
extent that the Lender has consent rights pursuant to the Loan Documents with
respect thereto);

5



--------------------------------------------------------------------------------



 



     (xii) any waiver of the enforcement of any insurance requirements under the
Loan Documents with respect to terrorism, earthquake, flooding, windstorm or
political risk;
     (xiii) any material amendment to the special purpose entity provisions in
the Loan Agreement;
     (xiv) the subordination of any mortgage or pledge to any other mortgage or
pledge or other material monetary claim against the Property; or
     (xv) waiver of any material default or Event of Default.
          (d) The Servicer shall have no liability to any other Holder for any
action taken, or for refraining from the taking of any action, in good faith and
in accordance with Accepted Loan Servicing Practices pursuant to this Agreement,
and/or the Loan Documents, so long as Servicer is acting in accordance with
Accepted Loan Servicing Practices; provided, however, that the Servicer will not
be protected against any liability which would otherwise be imposed by reason of
gross negligence, a breach of an Accepted Loan Servicing Practice, which breach
is not cured within ten (10) Business Days following notice thereof, willful
misfeasance, bad faith or fraud in the performance of duties or obligations
hereunder. Without limiting the generality of the foregoing, the Servicer,
acting on behalf of the Holders in accordance with the terms of this Agreement,
may rely on the advice of legal counsel, accountants and other experts
(including those retained by the Borrower) and upon any written communication or
telephone conversation which the Servicer believes to be genuine and correct or
to have been signed, sent or made by the proper Person.
          (e) Notwithstanding any direction to act, or approval or disapproval
of, or right to give direction to or to approve or disapprove an action of the
Servicer by any other Holder, as applicable, in no event shall the Servicer be
obligated to take any action that would violate, or refrain from taking any
action necessary to avoid violation of, any applicable law, or be inconsistent
with or violate any provisions of this Agreement.
          (f) Each Holder hereby undertakes and agrees, upon the request of the
Servicer, to execute, verify, deliver and file in a timely manner any proofs of
claim, consents, assignments or other action necessary or appropriate to permit
the Servicer to enforce the obligations of Borrower to the Lender in respect of
the Loan, and to vote any claims at any meeting of creditors or for any plan or
with respect to any matter as the Servicer shall direct, subject to the
provisions of this Section 2 and otherwise in accordance with the terms of this
Agreement, all in order to preserve and maintain all claims against Borrower for
sums due under the Loan so that the Lender will have the benefit of such claims
as provided in the Loan Documents or under applicable law.
          (g) Servicer shall not, without the consent of the Company, assign its
rights or delegate its duties hereunder unless such assignment is to an
Affiliate of Ashford (as defined in the Master Venture Agreement) and does not
constitute a Change in Control (as defined in the Master Venture Agreement).

6



--------------------------------------------------------------------------------



 



          (h) If title to the Property or any Interests is to be acquired after
a foreclosure sale or by a deed in lieu of foreclosure, title shall be held as
directed by the Company. If, at this time, any Holder is an employee benefit
plan subject to Part 4 of Title I of ERISA or to which Section 4975 of the Code
applies, or an entity which is deemed to hold assets of such a plan, such
limited liability company (or other special purpose entity) shall be structured
and operated in a manner which, under the ERISA “plan asset regulations,” 29
C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA, is intended to cause
the limited liability company (or other special purpose entity) either (A) to be
a real estate operating company (“REOC”) or (B) to otherwise have its underlying
assets not deemed to be “plan assets” of any employee benefit plan subject to
Part 4 of Title I of ERISA or to which Section 4975 of the Code applies, and
such limited liability company (or other special purpose entity) will be
required to advise the Holders, as soon as reasonably possible, of any change or
circumstance which could reasonably be expected to affect its status as a REOC,
or to otherwise cause its underlying assets to be deemed to be “plan assets.”
          (i) As full compensation for its services hereunder, Servicer shall be
entitled to a management fee with respect to each Investment, which shall be an
annual fee payable in equal quarterly installments in arrears equal to 0.25%
multiplied by the Capital Contribution (as defined in the Master Venture
Agreement) made by the Investor and Ashford (as defined in the Master Venture
Agreement) to acquire such Investment (the “Management Fee”). Notwithstanding
the foregoing to the contrary and except as otherwise provided in Section 5(c)
below, with respect to any Investment that is subject to a default remaining
uncured beyond any applicable notice and cure periods (an “Event of Default”).
Servicer shall receive a workout fee in lieu of the Management Fee with respect
to such Investment, which shall be an annual fee payable for such Investment in
the amount of 0.50% of the Capital Contributions made by the Investor and
Ashford (as defined in the Master Venture Agreement) to acquire such Investment
(the “Workout Fee”). Any Workout Fee due hereunder shall be prorated for any
partial year (i.e. less than 365 day year) during the existence of an Event of
Default and shall be paid upon the earlier of (i) the cure of the applicable
Event of Default, and (ii) the 365 day following the occurrence of the
applicable Event of Default. Notwithstanding anything to the contrary contained
herein, Servicer shall act at the direction of the Company with respect to all
matters relating to each Investment that is subject to an Event of Default.
          SECTION 3. PAYMENT PROCEDURE.
          If a court of competent jurisdiction orders, at any time that any
amount received or collected in respect of the Loan must, pursuant to any
insolvency, bankruptcy, fraudulent conveyance, preference or similar law, be
returned to the Borrower or paid to any Holder or any other Person, then,
notwithstanding any other provision of this Agreement, the Servicer shall not be
required to distribute any portion thereof to any Holder, and all Holders shall
promptly on demand repay to the Servicer the portion thereof which shall have
been theretofore distributed to the related Holder, together with interest
thereon at such rate, if any, as the Servicer shall have been required to pay to
the Borrower, the Holders, or such other Person with respect thereto. Each
Holder agrees that if at any time it shall receive from any source whatsoever
(other than as a distribution from the Servicer to which it is entitled
hereunder) any payment on account of the Loan in excess of amounts due such
Holder hereunder, it will promptly remit such excess to the Servicer. The
Servicer shall have the right to offset any amounts due hereunder from any
Holder

7



--------------------------------------------------------------------------------



 



with respect to the Loan against any future payments due to such Holder from the
Loan; provided, that the obligations of each Holder under this Section 3 are
separate and distinct obligations from one another. The obligations of each
Holder under this Section 3 constitute absolute, unconditional and continuing
obligations.
          SECTION 4. LIMITATION ON LIABILITY.
          No Holder shall have any liability to any other Holder hereunder,
except with respect to losses actually suffered due to the gross negligence,
willful misconduct or breach of this Agreement on the part of such Holder.
          SECTION 5. ADDITIONAL UNDERSTANDINGS.
          (a) Notices of Transfer Etc. The Servicer shall notify the Holders
promptly if the Borrower seeks or requests a release of the lien with respect to
the Loan or seeks or requests the Lender’s consent to, or takes any action in
connection with or in furtherance of, any Borrower Transfer, incurring
additional indebtedness or a Principal Prepayment of the Loan. If the Borrower
requests consent to a Borrower Transfer or incurring any incur additional
indebtedness, the Servicer shall obtain the prior written consent of the Company
prior to the Lender’s granting consent or agreement thereto (which consent shall
be subject to the same standard applicable to the Lender’s ability to withhold
such consent set forth in the Loan Documents).
          (b) Replacement of Servicer. An event of default by Servicer (a
“Servicer Default”) hereunder shall exist in the event that one or more of the
following events shall occur and be continuing beyond any applicable grace or
cure periods:
     (i) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against Servicer;
     (ii) Servicer shall consent to the appointment of a conservator or receiver
or liquidator or liquidating committee in any insolvency, readjustment of debt,
marshalling of assets and liabilities, voluntary liquidation or similar
proceedings of or relating to Servicer or of or relating to all or substantially
all of its property;
     (iii) Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations;
     (iv) any failure on the part of Servicer to observe or perform in any
material respect any covenant or agreement on the part of Servicer contained in
this Agreement, which remains unremedied for a period of fifteen (15) Business
Days after the date on which written notice of such failure, requiring the same
to be remedied, shall have been given to Servicer by a Holder (except that said
fifteen (15) Business Day period shall be

8



--------------------------------------------------------------------------------



 



extended for such period of time as shall be reasonably necessary in order to
cure such default as long as Servicer shall be diligently prosecuting such cure
to completion and said extended period would not reasonably be expected to
materially impair a Holder’s interest in the Loan but in no event shall such
additional period exceed sixty (60) days); or
     (v) any failure by Servicer to notify the Holders of a default by Borrower
under the Loan Documents within five (5) Business Days after Servicer’s receipt
of written notice thereof.
In the event of a Servicer Default in addition to whatever other rights the
Holders may have hereunder or at law or in equity, the Company, may by notice
given to Servicer and the other Holders terminate all of the rights and
obligations of Servicer as servicer of the Loan, and in such event the Company
shall appoint another servicer to perform the obligations of Servicer pursuant
to the terms hereof. In the event of such termination, the Servicer shall
cooperate with the Holders and any such successor servicer in the transition of
such servicing obligations, turning over all Loan Documents in Servicer’s
possession (other than, if applicable, those held in its capacity as a Holder),
and such successor servicer shall deliver to each of the Holders a writing in
recordable form whereby it assumes all of the obligations of Servicer hereunder.
          (c) Appointment of Special Servicer. The Holders shall have the right
to appoint a special servicer upon two (2) Business Days written notice to
Servicer with respect to any Investment that is subject to an Event of Default.
In the event that a special servicer is appointed with respect to an Investment,
(1) Servicer shall cooperate with the Holders and any special servicer in the
transition of such servicing obligations, including, without limitation, turning
over all Loan Documents in Servicer’s possession with respect to such Investment
to such special servicer or as otherwise directed by the Holders, and
(2) Servicer shall not be entitled to a Workout Fee or Management Fee with
respect to such Investment for any period following receipt of written notice of
the appointment of the special servicer.
          SECTION 6. REPRESENTATIONS OF SERVICER.
     With respect to each Loan, Servicer hereby represents and warrants to each
of the Holders on the date of acquisition of such Loan by the Holders:
          (a) if Servicer or any Affiliate (as defined in the Master Venture
Agreement) of Servicer acquired the Loan, Servicer and/or such Affiliate
conveying the Loan to the Holders have good title to, and are the sole holders
of the Loan, free and clear of any liens, security interests, claims, charges or
other encumbrances;
          (b) Servicer has not assigned, pledged, transferred or encumbered all
or any portion of the Loan;
          (c) Servicer has no other material agreements with the Borrower under
the Loan with respect to the Loan other than as set forth in the Loan Documents,
          (d) none of the Borrower or any guarantors under the Loan have been
released by Servicer from any obligation under any of the Loan Documents, and no
collateral has been

9



--------------------------------------------------------------------------------



 



released by Servicer from the lien of any other security agreement executed in
connection with the Loan;
          (e) the Servicer has acted in accordance with Accepted Loan Servicing
Practices in acquiring the Loan; and
          (f) the Servicer will report the Loan as a purchase of an interest in
the Loan under generally accepted accounting principles.
          SECTION 7. NOT A SECURITY.
          No Investment shall be deemed to be a security within the meaning of
the Securities Act of 1933 or the Securities Exchange Act of 1934.
          SECTION 8. EXERCISE OF REMEDIES.
          Each Holder acknowledges that, subject to the terms of this Agreement,
(i) each Holder may exercise or refrain from exercising any rights that such
Holder may have hereunder in a manner that may be adverse to the interests of
the other Holder, so long as such actions are in accordance with the terms of
this Agreement, (ii) a Holder shall have no liability whatsoever to the other
Holder as a result of such Holder’s exercise of such rights or any omission by
such Holder to exercise such rights, except as expressly provided herein or for
acts or omissions that are taken or omitted to be taken by such Holder that
constitute the gross negligence or willful misconduct of such Holder or a breach
of this Agreement, and (iii) the Servicer shall service and administer the Loan
on behalf of the Holders in accordance with the terms of this Agreement, taking
into account the interests of the Holders and in accordance with Accepted Loan
Servicing Practices.
          SECTION 9. SEVERABILITY.
          Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable laws, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
          SECTION 10. NO PLEDGE OR LOAN; CHARACTERIZATION.
          This Agreement shall not be deemed to represent a pledge of any
interest in the Loan by any Holder to any other Holder, or a loan from any
Holder to any other Holder. No Holder shall have any interest in any property
taken as security for the Loan. The Holders acknowledge and agree that the Loan
represents a single “claim” under Section 101 of the Bankruptcy Code, and that
no Holder would be a separate creditor of the Borrower under the Bankruptcy
Code. The obligations of the Holders under this Agreement are separate and
distinct and no such Holder shall be liable for defaults by the other.

10



--------------------------------------------------------------------------------



 



          SECTION 11. GOVERNING LAW; WAIVER OF JURY TRIAL.
          THIS AGREEMENT AND THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT.
          SECTION 12. MODIFICATIONS.
     This Agreement shall not be modified, cancelled or terminated except by an
instrument in writing signed by the parties hereto. The party seeking
modification of this Agreement shall be solely responsible for any and all
expenses that may arise in order to modify this Agreement.
          SECTION 13. SUCCESSORS AND ASSIGNS; THIRD PARTY BENEFICIARIES.
          This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns; provided that no
successors or assigns of any Holder shall have any liability for a breach of a
representation or warranty set forth in this Agreement or any side agreement
(but the liability of the Holder that made such representation shall survive).
Except as provided in the preceding sentence, none of the provisions of this
Agreement shall be for the benefit of or enforceable by any Person not a party
hereto or a successor or assign of a party hereto.
          SECTION 14. COUNTERPARTS.
          This Agreement may be executed in any number of counterparts and all
of such counterparts shall together constitute one and the same instrument. This
Agreement may be executed by signature(s) transmitted by facsimile or PDF
provided that original signature pages follow.
          SECTION 15. CAPTIONS.
          The titles and headings of the paragraphs of this Agreement have been
inserted for convenience of reference only and are not intended to summarize or
otherwise describe the subject matter of the paragraphs and shall not be given
any consideration in the construction of this Agreement.
          SECTION 16. NOTICES.
          All notices required hereunder shall be given by (a) telephone
(confirmed in writing if the sender on the same day sends a confirming copy of
such notice by reputable overnight delivery service (charges prepaid)) or shall
be in writing and personally delivered, (b) facsimile transmission or e-mail if
the sender on the same day sends a confirming copy of such notice by reputable
overnight delivery service (charges prepaid), (c) reputable overnight delivery

11



--------------------------------------------------------------------------------



 



service (charges prepaid) or (d) certified United States mail, postage prepaid
return receipt requested, and addressed to the respective parties at their
addresses set forth in the Master Venture Agreement, or at such other address as
any party shall hereafter inform the other party by written notice given as
aforesaid. All written notices so given shall be deemed effective upon receipt
or, if mailed, upon the earlier to occur of receipt or the expiration of the
fourth (4th) day following the date of mailing.
          SECTION 17. REGISTRATION OF TRANSFERS.
          The Lender or the Servicer on its behalf, as agent for the Holders,
shall maintain a register for the recording of the names and addresses of the
Holders, the name and address of each Holder’s agent for service of process (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Servicer and the Holders may treat each
person or entity whose name is recorded in the Register as a Holder hereunder
for all purposes of this Agreement. The Register shall be available for
inspection and copying by any Holder during normal business hours upon
reasonable prior notice to the Servicer.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed as of the day and year first above written.

            PIM ASHFORD VENTURE I, LLC, a Delaware limited liability company
      By:   PRISA III Investments, a Delaware limited liability company        
    By:   PRISA III REIT Operating LP, a Delaware limited partnership, its sole
member             By:   PRISA III OP GP, LLC, a Delaware limited liability
company, its general partner         By:   PRISA III Fund LP, a Delaware limited
partnership, its manager         By:   PRISA III Fund GP, LLC, a Delaware
limited liability company, its general partner         By:   PRISA III Fund PIM,
LLC, a Delaware limited liability company, its sole member             By:  
Prudential Investment Management, Inc., a Delaware corporation, its sole member
            By:   James P. Walker         Name: James P. Walker       
Title:   Vice President        By:   Ashford Hospitality Finance LP, a Delaware
limited partnership               By:   Ashford Hospitality Finance General
Partner LLC, a Delaware limited liability company, its general partner          
    By:           Name:   David Brooks        Title:   Vice President     

Signature Page to Loan Servicing Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed as of the day and year first above written.

            PIM ASHFORD VENTURE I, LLC, a Delaware limited liability company
      By:   PRISA III Investments, a Delaware limited liability company        
            By:   PRISA III REIT Operating LP, a Delaware limited partnership,
its sole member             By:   PRISA III OP GP, LLC, a Delaware limited
liability company, its general partner             By:   PRISA III Fund LP, a
Delaware limited partnership, its manager             By:   PRISA III Fund GP,
LLC, a Delaware limited liability company, its general partner              
By:   PRISA III Fund PIM, LLC, a Delaware limited liability company, its sole
member             By:   Prudential Investment Management, Inc., a Delaware
corporation, its sole member             By:             Name:   James P.
Walker        Title:   Vice President            By:   Ashford Hospitality
Finance LP, a Delaware limited partnership             By:   Ashford Hospitality
Finance General Partner LLC, a Delaware limited liability company, its general
partner    

            By:   /s/ David Brooks         Name:   David Brooks        Title:  
Vice President     

Signature Page to Loan Servicing Agreement

 



--------------------------------------------------------------------------------



 



            ASHFORD HOSPITALITY SERVICING LLC, a Delaware limited liability
company
      By:   /s/ David Brooks       Name:   David Brooks         Title:   Vice
President     

Signature Page to Loan Servicing Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
INVESTMENTS
Westin Loans Investment. As of February 5, 2008, the Company formed PIM Ashford
Subsidiary I, LLC, a Delaware limited liability company (“Subsidiary I”), to
acquire all of the right, title and interest of Ashford Hospitality Finance LP
(“Assignor”) in, to and under that certain mezzanine loan (the “Westin Loans
Investment”) originated in accordance with that certain Mezzanine Loan Agreement
dated December 5, 2007 by and among Assignor and Transwest Tucson II, L.L.C.,
formerly known as SCG Tucson II, L.L.C. (“La Paloma Borrower”), a Delaware
limited liability company, and Transwest Hilton Head II, L.L.C, formerly known
as SCG Hilton Head II, L.L.C, a Delaware limited liability company(“Hilton Head
Borrower” and together with La Paloma Borrower, “Borrowers”). Subsidiary I is
the owner of the Westin Loans Investment pursuant to that certain Assignment and
Assumption of Loan Documents dated as of February 6, 2008.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
LOAN DOCUMENTS
Westin Loans Investment Loan Documents:

1.   Mezzanine Loan Agreement, dated December 5, 2007, between Borrowers and
Assignor;   2.   Promissory Note, dated December 5, 2007, in the principal
amount of $21,500,000 made by Borrowers to the order of the Assignor;   3.  
Pledge and Security Agreement, dated December 5, 2007, made by La Paloma
Borrower, in favor of the Assignor;   4.   Acknowledgement of Security Interest
by La Paloma Borrower, dated as of December 5, 2007;   5.   Instruction to
Registered Pledge between Assignor and La Paloma Borrower, dated as of
December 5, 2007;   6.   Confirmation Statement and Instruction Agreement by
Transwest Tucson Property, L.L.C., formerly known as SCG Tucson Property, L.L.C.
(“La Paloma Project Owner”), dated as of December 5, 2007;   7.   Pledge and
Security Agreement, dated December 5, 2007, made by Hilton Head Borrower, in
favor of the Assignor;   8.   Acknowledgment of Security Interest by Hilton Head
Borrower, dated as of December 5, 2007;   9.   Instruction to Registered Pledge
between Assignor and Hilton Head Borrower, dated as of December 5, 2007;   10.  
Confirmation Statement and Instruction Agreement by Transwest Hilton Head
Property, L.L.C, formerly known as SCG Hilton Head Property, L.L.C. (“Hilton
Head Project Owner”), dated as of December 5, 2007;   11.   UCC-1 Financing
Statement #2007-4584966 for La Paloma Borrower, filed with the Delaware
Secretary of State on December 5, 2007;   12.   UCC-1 Financing Statement
#2007-4585039 for Hilton Head Borrower, filed with the Delaware Secretary of
State on December 5, 2007;   13.   Environmental Indemnity Agreement by and
among Borrowers, Michael J. Hanson and Randal D. Dix, dated as of December 5,
2007;   14.   Cash Collateral Account Security Agreement by and among Borrowers
and Assignor, dated as of December 5, 2007;   15.   Guaranty of Recourse
Obligations by Michael J. Hanson and Randal D. Dix, dated as of December 5,
2007;

 



--------------------------------------------------------------------------------



 



16.   Completion Guaranty by Michael J. Hanson and Randal D. Dix, dated as of
December 5, 2007;   17.   Membership Certificate evidencing 100% Interest of La
Paloma Borrower in La Paloma Project Owner, dated as of December 5, 2007;   18.
  Membership Certificate evidencing 100% Interest of Hilton Head Borrower in
Hilton Head Project Owner, dated as of December 5, 2007;   19.   Spousal Consent
(Michael J. Hanson), by Christine Hanson;   20.   Recognition Agreement by and
among Westin Hotel Management, L.P., Assignor, La Paloma Project Owner and La
Paloma Borrower, dated as of December 5, 2007;   21.   Recognition Agreement by
and among Westin Hotel Management, L.P., Assignor, Hilton Head Project Owner and
Hilton Head Borrower, dated as of December 5, 2007;   22.   Mezzanine Agreement
Regarding Agreements, Permits, and Contracts by and among Hilton Head Project
Owner, La Paloma Project Owner, Assignor and Borrowers, dated as of December 5,
2007;   23.   Contribution Agreement by and among Borrowers and Assignor, dated
as of December 5, 2007;   24.   Authorization to Wire Funds (Funding Letter) by
Borrowers, dated as of December 5, 2007;   25.   Subordination Agreement by and
among Project Owners, Assignor and Guarantors, dated as of December 5, 2007;  
26.   Subordination and Standstill Agreement by and among JPMorgan Chase Bank,
N.A., Assignor and SCG Hotel DLP, LP, dated as of December 5, 2007;   27.  
Closing Certificate, by Borrowers, dated as of December 5, 2007;   28.  
Post-Closing Letter Agreement, by and between Borrowers and Assignor, dated as
of December 5, 2007; and   29.   Intercreditor Agreement, dated December 5,
2007, by and between JPMorgan Chase Bank, N.A. and the Assignor.

 